            Case 2:20-cv-00045-BSM Document 1 Filed 03/04/20 Page 1 of 7




                                                                                       u.   Erl~FrcRRT
                                                                                   EASTE RN DISTRICT ARKANSAS


                                                                                            MAR O4 2020

                      IN THE UNITED STATE DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

RAMON SUERO

 vs.

FAF, INC. and FEYSAL DEROW,
JOHN DOE NO. 1 and/ or JANE
DOE NO. 1 and JOHN DOE NO. 2
and/or JANE DOE NO. 2                                                             DEFENDANT~ J                          ~
                                                  This _ ' , ,s ·1']n1=:d to District Judge                        fl t:€,
                                                  and tu , ,.J;:Jistrate Judge _ _ _ _      ~   ..LJ:J,C,.!,,;;~   --


                                       COMPLAINT

       Plaintiff, Ramon Suero, by and through his attorneys Snellgrove, Langley, Culpepper,

Williams & Mullally, and for his Complaint against FAF, Inc. , Feysal Derow, John Doe No.

1 and/or Jane Doe No. 1 and John Doe No. 2 and/or Jane Doe No. 2, states:

                              JURISDICTION AND VENUE

       1.      Plaintiff, Ramon Suero, is an adult citizen of Volusia County, Florida.

       2.      Defendant, FAF, Inc., is a corporation organized under the laws of the State of

Tennessee with its principal place ofbusiness in Greene County, Tennessee. Defendant, FAF,

Inc., may be served through its registered agent for service, Cogency Global, Inc., 992 Davidson

Drive, Suite B, Nashville, Tennessee 37205-1051.

       3.      On information and belief, defendant, Feysal Derow, was a resident of

Washington County, Oregon at the time of the occurrence.

       4.      That at the time of the occurrence referred to herein, defendant Derow was

driving a truck owned, leased, maintained and/ or operated by or on behalf of defendant F AF,

Inc.
            Case 2:20-cv-00045-BSM Document 1 Filed 03/04/20 Page 2 of 7




       5.      Defendant Derow was the agent, servant and/ or employee of defendant F AF,

Inc. at the time of the occurrence.

       6.      Defendant Derow was in the course and scope ofhis employment and/ or agency

relationship with defendant FAF, Inc. at the time of the occurrence.

       7.      In addition and/or in the alternative to the above, defendant John Doe No. 1

and/or Jane Doe No. 1 and John Doe No. 2 and/or Jane Doe No. 2 are the official name(s)

of any person or entity with which defendant FAF, Inc. or defendant Feysal Derow may be

associated with including other principal(s), employer(s), or successor(s) in interest.

       8.      Plaintiff will amend the Complaint upon determining the identity of any current

unknown tortfeasor, person or entity and will substitute the real name for the pseudo-name.

       9.      Attached hereto as Exhibit "A" is an Affidavit of plaintiffs attorney affirming

that the identity of a tortfeasor(s) is unknown as required by Ark. Code Ann. § 16-56-125.

       10.     This Court has personal jurisdiction over the parties hereto .

       11.     This Court is the proper venue for this action as the subject wreck occurred in St.

Francis County, Arkansas. 28 U .S.C.A. § 1391(b).

                                             FACT
       12.     Ori May 4, 2019 defendant Derow operated a tractor-trailer owned and/ or leased

by defendant F AF, Inc.

       13.     The tractor-trailer operated by defendant Derow was operated under U.S .

Department of Transportation ("DOT") No. 728630.

       14.     DOT No . 728630 is a permit to engage in interstate commercial transport by

defendant F AF, Inc.

       15.     Ori information and belief defendant Derow had a commercial driver's license

               ("CDL") on May 4, 2019.
            Case 2:20-cv-00045-BSM Document 1 Filed 03/04/20 Page 3 of 7




       16.     Defendant Derow was at all times relevant hereto a professional truck driver

subject to the regulations of the United States Department of Transportation and/or the State

of Arkansas.

       17.     On May 4, 2019 defendant Derow was in the course and scope of his
                   I
employment and/ or agency relationship with defendant F AF, Inc.

       18.     On May 4, 2019 at approximately 3:00 a.m. the weather was clear and the

highway was dry. However, it was dark.

       19.     Prior to the collision, defendant Derow was operating a tractor-trailer eastbound

on Interstate 40 near mile marker 258 in St. Francis County, Arkansas. Defendant Derow lost

control of the tractor-trailer and veered into the median. Defendant Derow overcorrected and

the tractor-trailer overturned across both eastbound lanes .

       20.     Plaintiff Ramon Suero was operating a tractor-trailer in the right-hand eastbound

lane prior to the occurrence. Ramon Suero swerved to his left to attempt to avoid the F AF

tractor-trailer that was blocking both eastbound lanes oflnterstate 40 but was unable to avoid

the F AF tractor-trailer. A collision occurred with the front end of the tractor operated by

Ramon Suero and the F AF tractor-trailer.

       21.     Plaintiff Ramon Suero brought his tractor-trailer to a stop in the median after the

impact occurred.

                                       NEGLIGENCE

       22.     The subject collision and all damages related thereto occurred as a proximate

result of the negligent conduct of defendant Derow (which is imputed to defendant FAF, Inc.).

The negligence of defendant Derow included but is not limited to the following:

       a)      failure to maintain proper control ofhis vehicle under the circumstances then and

               there existing;
            Case 2:20-cv-00045-BSM Document 1 Filed 03/04/20 Page 4 of 7




       b)      failure to maintain a proper lookout under the circumstances then and there

               existing;

       c)      driving a vehicle or combination of vehicles in such an unsafe condition as to

               endanger others using the street or highway;

       d)      blocking/ obstructing the eastbound lanes oflnterstate 40;

       e)      failure to properly warn other motorists, including plaintiff, of the obstruction of

               the eastbound lanes of Interstate 40;

       f)      failure to properly light/illuminate the tractor-trailer;

       g)      failure to comply with all rules, regulations and duties required by the laws of the

               State of Arkansas and/ or by DOT regulations; and

       h)      in otherwise, in his failure to exercise ordinary care under the circumstances then

               and there existing.

       23.     Defendant FAF, Inc. was negligent in the following particulars:

       a)      in the hiring, training and supervision of defendant Derow;

       b)      failure to comply with all rules, regulations and duties required by the State of

               Arkansas and by DOT regulations; and

       c)      in otherwise failing to use ordinary care under the circumstances then and there

               existing.

       24.     Plaintiff Ramon Suero was not guilty of any comparative fault.

       25.     The conduct of defendant Derow is imputed to defendant FAF, Inc. (and /or

John Doe No. 1 _! 2 and Jane Doe No. 1-2) under the doctrine ofrespondeat superior, vicarious

liability and/ or by federal regulations and because he was the driver for defendant F AF, Inc.

(and/or John Doe No. 1 - 2 and Jane Doe No. 1-2) while in the course and scope of his

employment or agency relationship.
             Case 2:20-cv-00045-BSM Document 1 Filed 03/04/20 Page 5 of 7




                                              DAMAGES

       26.      As a direct and proximate result of the negligence of the negligence of defendants

as described above, plaintiff Ramon Suero sustained personal injuries and damages including:

       a)       past and future pain and suffering;

       b)       past and future mental anguish;

       c)       past and future medical expenses;

       d)       transportation expenses following the accident;

       e)       past and future transportation expenses for medical treatment;

       f)       past and future wage loss and loss of benefits;

       g)       past and future loss of earning capacity; and

       h)       affother elements of damage allowed by law.

                                        JURYDEMAND

       27.      Ramon Suero respectfully requests a trial by jury of twelve (12) persons in the

Delta District in Helena, Arkansas.

       WHEREFORE, plaintiff, Ramon Suero, prays that he have and recover from defendants

an amount to be set by the jury in excess of the minimum required for federal court diversity

jurisdiction, for his costs, and for all further relief to which he may be entitled .
                                      .L+-'
       Respectfully submitted this -l- day of March, 2020.
Case 2:20-cv-00045-BSM Document 1 Filed 03/04/20 Page 6 of 7




                          Respectfully submitted,

                          SNELLGROVE,
                          WILLIAMS&


                                                          #85202

                                Jonesboro, AR 72403-13 6
                                Phone: (870) 932-8357
                                Fax: (870) 9325488
                                mmullally@snellgrovefirm.com

                          Attorneys for Plaintiff, Ramon Suero
           Case 2:20-cv-00045-BSM Document 1 Filed 03/04/20 Page 7 of 7




                                             AFFIDAVIT


STATE OF ARKANSAS                        )
                                         ) ss.
COUNTY OF CRAIGHEAD                      )


       I, Michael E. Mullally, attorney for Ramon Suero, pursuant to Ark. Code Ann.§ 16-56-

125, state that the correct name and identity of the tortfeasor(s), person(s), corporation(s), and

entity(ies) are unknown. All due diligent efforts have been made to properly identify the name

and identity of the unknown tortfeasor(s) , person(s), corporation(s), and entity(ies). If the name

and identity of the unknown of the tortfeasor(s) , person(s), corporation(s) , and entity(ies) is not

one of the specifically named defendants , as contained in this Complaint, the use of the pseudo-

name John Doe 1and/or Jane Doe as defendant is appropriate for the purpose of tolling the

statute oflimitations for plaintiff against these unknown defendants. Furthermore, if there is

more than one such unknown tortfeasor, the use of J hn Doe No. 1 and/or Jane Doe No. 1,

and John Doe No. 2 and/or Jane Doe No. 2 is ap                     set out in the Complaint.




Subscribed and sworn to before me this 4th day of March, 2020 .


    O F FICIAL SE~L - #1 2368993                       NO~
     GLENDA M. YOUNG
        N OTARY PUBLIC-ARKA N SA S
            CRAIGHEAD COUNTY
   M Y C OMMISSIO N EXPIRES : 10-24-28




                                                 EXHIBIT 1
